CLD-024                                                        NOT PRECEDENTIAL

                          UNITED STATES COURT OF APPEALS
                               FOR THE THIRD CIRCUIT
                                    ___________

                                       No. 20-3167
                                       ___________

                                 IN RE: JOHN J. POWERS,
                                                   Petitioner
                          ____________________________________

                      On a Petition for Writ of Mandamus from the
                United States District Court for the District of New Jersey
                    (Related to D.N.J. Crim. No. 1:99-cr-00253-001)
                      ____________________________________

                      Submitted Pursuant to Rule 21, Fed. R. App. P.
                                   November 5, 2020

              Before: RESTREPO, MATEY and SCIRICA, Circuit Judges

                             (Opinion filed November 30, 2020)
                                         _________

                                        OPINION*
                                        _________

PER CURIAM

       Petitioner John J. Powers seeks a writ of mandamus to compel the District Court

to reverse a decision it made on a motion that Powers filed. For the reasons below, we

will deny his petition.

       In 2018, Powers filed a motion in the District Court seeking to correct his


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
judgment and commitment order. Because a transcript of Powers’ 2001 sentencing

hearing was unavailable, Powers subsequently filed a motion to reconstruct the record

based on his recollection of the hearing. The District Court considered his motion and

denied it. Powers filed a notice of appeal seeking review of that decision shortly after.

Two weeks later, Powers filed his present petition, asking this Court to compel the

District Court to conclude that his reconstruction of the record is correct. He contends

that the District Court has “refuse[d] to settle the record” and that he is thus entitled to

relief. See Pet. at 16.

       A writ of mandamus is a “drastic remedy” that may be granted “only in

extraordinary circumstances in response to an act amounting to a judicial usurpation of

power.” In re Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir. 2005) (internal

quotation marks and citation omitted). “Before a writ of mandamus may issue, a party

must establish that (1) no other adequate means [exist] to attain the relief he desires, (2)

the party’s right to issuance of the writ is clear and indisputable, and (3) the writ is

appropriate under the circumstances.” See Hollingsworth v. Perry, 558 U.S. 183, 190

(2010) (per curiam) (internal quotation marks and citation omitted).

       Powers fundamentally seeks review of the District Court’s denial of his motion to

reconstruct the record based on Powers’ recollection of his sentencing hearing. However,

mandamus is not a substitute for appeal. See Cheney v. U.S. Dist. Court, 542 U.S. 367,

380-81 (2004). Powers’ petition extensively discusses his disagreement with the District

Court’s ruling, but Powers cannot claim that he has no other way of obtaining relief from

that decision when he had an adequate opportunity to appeal. See In re Briscoe, 448 F.3d
2
201, 212-13 (3d Cir. 2006). We express no opinion on the District Court’s decision.

For these reasons, we will deny Powers’ petition.




                                            3